The offense is the unlawful possession of intoxicating liquor, and the punishment is two years in the penitentiary.
The notice of appeal was given on the 31st day of October, 1925, and the statement of facts was not filed until February 22, 1926, or more than ninety days after the date of the notice of appeal. Under the plain terms of the statutes we are precluded from considering a statement of facts filed more than ninety days after the notice of appeal is given. Sec. 5, Art. 760, 1925 Revision C. C. P.
There are no bills of exceptions preserved in the record, and, in the absence of a statement of facts, no error is shown.
Finding no error in the record, the judgment is in all things affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court. *Page 174 
                    ON MOTION FOR REHEARING.